Paul Arena Chief Executive Officer paul.arena@augme.com Office: 212.710.9350 Mobile: 404.915.8449 43 West 24th Street, 11th Floor New York, New York 10010 April 18, 2011 VIA EDGAR Larry Spirgel, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, D.C. 20549 Re: Augme Technologies, Inc. Form S-1/A filed on April 11, 2011 File No. 333-172865 Dear Mr. Spirgel: Augme Technologies, Inc. (the “Company”) hereby respectfully requests that the withdrawal of its request for acceleration dated April 10, 2011 for the effectiveness of the above referenced registration statement for April 13, 2011. The Company acknowledges that: (1)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2)the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3)the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, AUGME TECHNOLOGIES, INC. By: /s/Paul Arena Paul Arena, Chief Executive Officer
